DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. 	Applicant’s Amendments to the Claims filed on May 6, 2022 is respectfully acknowledged. Claims 1-6, 8, 10-17 and 21-23 are pending for examination. 

Response to Arguments
3. 	Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claim(s) 1-6, 8, 10-17 and 21-23 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for the teachings or matters specifically challenged in the argument.

Claim Objections
4.	Claim 21 is objected to because of the following informalities: 
		 the term “edge” in line 8 should read “edges”. 
	 Appropriate correction is required.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is
not identically disclosed as set forth in section 102, if the differences between the claimed invention
and the prior art are such that the claimed invention as a whole would have been obvious before the
effective filing date of the claimed invention to a person having ordinary skill in the art to which the
claimed invention pertains. Patentability shall not be negated by the manner in which the invention
was made.

7. 	Claim(s) 1, 2, 6, 8, 10, 11, 15-17 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidi et al. (US 9,707,681 B2) in view of Perrone (US 9,833,901 B2).

	Regarding claims 1, 10 and 16, Davidi et al. discloses a method performed by one or more computers (i.e. data processing system 100 — Col. 4, lines 20-28), system, and one or more non- transitory computer-readable storage devices encoded with computer program instructions, the method, system and storage devices perform operations comprising:
	receiving, by the one or more computers, a first path in a first probabilistic road map/graphical representation for a robot to travel through a physical area (i.e. two single robots 202, 204 perform robotic operations, whereby the data processing system receives inputs including the trajectories 206, 208 that each single robot 202, 204 follows to fulfill corresponding robotic operations within area 214 — Col. 4, lines 61-67; FIGS. 2, 3 are interpreted as first and second probabilistic road maps), the first path specifying a first subset of edges in the first probabilistic road map, wherein each edge is associated with a respective swept volume profile representing a volume space occupied by the robot while traversing the edge (i.e. each single robot 202, 204 along the respective trajectory 206, 208 is located within a single swept volume, both robots 202, 204 performing robotic operations along corresponding trajectories 206, 208 such that the robots are always located within their single swept volumes 210, 212 —Col. 4, lines 29-34; Col. 5, lines 1-3; FIGS. 2, 3), wherein the first path assigns a respective first time interval to each edge of the first subset of edges (i.e. robot 204 only waits idle during the runtime of the two subswept volumes 302e, 302f before entering the subswept volume 304g and not during the entire runtime of the robotic operations performed within the entire overlapping area 214. The other robot 304 may enter the subswept volume 304g immediately after the robot 302 has cleared the subswept volume 302f — Col. 5, lines 45-53);
	receiving, by the one or more computers, a second path in a second probabilistic road map for a movable object to travel through the physical area (i.e. two single robots 202, 204 perform robotic operations, whereby the data processing system receives inputs including the trajectories 206, 208 that each single robot 202, 204 follows to fulfill corresponding robotic operations within area 214 — Col. 4, lines 61-67; FIGS. 2, 3), the second path specifying a second subset of edges in the second probabilistic road map, wherein each edge is associated with a respective swept volume profile representing a volume of space occupied by the object while traversing the edge (i.e. each single robot 202, 204 along the respective trajectory 206, 208 is located within a single swept volume — Col. 5, lines 1-3; FIGS. 2, 3 are interpreted as first and second probabilistic road maps, and either robot 202 or 204 can be interpreted as the object), wherein the second path assigns a respective second time interval to each edge of the second subset of edges (i.e. robot 204 only waits idle during the runtime of the two subswept volumes 302e, 302f before entering the subswept volume 304g and not during the entire runtime of the robotic operations performed within the entire overlapping area 214. The other robot 304 may enter the subswept volume 304g immediately after the robot 302 has cleared the subswept volume 302f — Col. 5, lines 45-53); and

	determining that an intersection occurs between i) a first volume of space represented by a swept volume profile for a first edge of the first subset of edges for the robot and ii) a second volume of space represented by a swept volume profile for a second edge of the second subset of edges for the movable object during an overlapping time period between a first time interval assigned to the first edge and a second time interval assigned to the second edge (i.e. single overlapping area 214 is encountered whenever the robots 202, 204 are located on the parts 206z, 208z of the trajectories 206, 208 (graphically indicated by crosses).
	Davidi et al. does not disclose the method, system and storage devices comprising:
in response, evaluating a plurality of collision-free alternative edges for the robot in the first probabilistic road map, each collision-free alternative edge having a respective swept volume profile in the first probabilistic road map representing a respective volume of space that does not intersect the second volume of space that the movable object will occupy during the overlapping time period, and
based on the evaluation, adding a collision-free alternative edge to the first path to generate an adjusted path for the robot using the first probabilistic road map.
	However, Perrone discloses the limitation “in response, evaluating a plurality of collision-free alternative edges for the robot in the first probabilistic road map (i.e. PathOptions 803 define all of the possible path options a robot may take along a known route, PathOption 806 encapsulates a discrete option for a path of robot travel as defined by a sequence of openings and defines the BestRoute 807 for the robot to take based on a generic description of factors used to make such a determination, the Navigation Mapping service encapsulating route planning based on map data – Col. 41, lines 2-23), each collision-free alternative edge having a respective swept volume profile in the first probabilistic road map representing a respective volume of space that does not intersect the second volume of space that the movable object will occupy during the overlapping time period (i.e. an edge/route/segment that avoids obstacles as taught by Perrone inherently comprise a swept volume profile that does not intersect the swept volume profile of obstacles), and based on the evaluation, adding a collision-free alternative edge to the first path to generate an adjusted path for the robot using the first probabilistic road map (i.e. Operations may be performed on the route to dynamically add, remove, or modify route segments within the route – Col. 40, lines 7-9).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system and storage devices of Davidi et al. to include the features of Perrone in order to bridging the gap and complexities between robotics and automation application software and hardware in a cost-efficient manner.

	Regarding claims 2, 11 and 17, neither Davidi et al. nor Perrone disclose the method, system and device of claims 1, 10 and 16, wherein determining that the intersection occurs comprises:
	comparing the respective swept volume profiles of the robot that are associated with the first subset of edges specified by the first path during all of the respective first time intervals and the respective swept volume profiles of the movable object that are associated with the second subset of
edges during all of the respective second time intervals corresponding to the respective first time intervals;
	determining, based on the comparison, that at least one of the respective swept volume profiles of the robot that are associated with the first subset of edges specified by the first path intersects with at least one of the respective swept volume profiles of the movable object that are associated with the second subset of edges specified by the second path during an overlapping time period between one of the respective first time intervals and one corresponding second time interval of the respective second time intervals; and
	determining that the detecting the potential conflict intersection occurs based on the determination that the at least one of the respective swept volume profiles of the robot by the first path with the at least one of the respective swept volume profiles of the movable object associated with the second subset of edges specified by the second path during the overlapping time period.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system and device of Davidi et al. to include comparing the respective swept volume profiles of the robot that are associated with the first subset of edges specified by the first path during all of the respective first time intervals and the respective swept volume profiles of the movable object that are associated with the second subset of edges during all of the respective second time intervals corresponding to the respective first time intervals; determining, based on the comparison, that at least one of the respective swept volume profiles of the robot that are associated with the first subset of edges specified by the first path intersects with at least one of the respective swept volume profiles of the movable object that are associated with the second subset of edges specified by the second path during an overlapping time period between one of the respective first time intervals and one corresponding second time interval of the respective second time intervals; and determining that the detecting the potential conflict intersection occurs based on the determination that the at least one of the respective swept volume profiles of the robot by the first path with the at least one of the respective swept volume profiles of the movable object associated with the second subset of edges specified by the second path during the overlapping time period, since the teachings Davidi et al. facilitate the detection of overlapping trajectories at their respective time periods.

	Regarding claims 6 and 15, neither Davidi et al. nor Perrone disclose the method and system of claims 1 and 10, wherein generating the adjusted path for the robot using the first probabilistic road map comprises:

	identifying a plurality of alternative paths corresponding to the first path, wherein: each alternative path within the plurality of alternative path includes (i) a first node representing a start point of the first path and (ii) a second node representing an end point of the first path, and each alternative path includes a different set of intermediate edges between the first node and the second node; and
	selecting a particular alternative path from among the plurality of alternative paths as the adjusted path.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Davidi et al. to include wherein generating the adjusted path for the robot using the first probabilistic road map comprises identifying a plurality of alternative paths corresponding to the first path, wherein each alternative path within the plurality of alternative path includes (i) a first node representing a start point of the first path and (ii) a second node representing an end point of the first path, and each alternative path includes a different set of intermediate edges between the first node and the second node; and selecting a particular alternative path from among the plurality of alternative paths as the adjusted path, since the method
and system facilitates selecting edges that form a path to avoid a collision between the robot and the object.

	Regarding claim 8, neither Davidi et al. nor Perrone disclose the method of claim1, wherein: 
	the method further comprises determining that a number of edges included in the first subset of edges that have respective swept volume profiles intersecting with respective swept volume profiles of the second path satisfies a predetermined threshold; and 
	generating another adjusted path for the robot using the first probabilistic road map comprises: invalidating the first path based on the determination that the number of edges included in the first subset of edges that have respective swept volume profiles intersecting with respective swept volume profiles of the second path satisfies the predetermined threshold; and 
	recalculating a new path for the robot as the other adjusted path using the first probabilistic road map.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of neither Davidi et al. to include wherein the method further comprises determining that a number of edges included in the first subset of edges that have respective swept volume profiles intersecting with respective swept volume profiles of the second path satisfies a predetermined threshold; and generating another adjusted path for the robot using the first probabilistic road map comprises invalidating the first path based on the determination that the number of edges included in the first subset of edges that have respective swept volume profiles intersecting with respective swept volume profiles of the second path satisfies the predetermined threshold; and recalculating a new path for the robot as the other adjusted path using the first probabilistic road map, since the method facilitates selecting edges that forma path to avoid a collision between the robot and the object.

	Regarding claim 21, neither Davidi et al. nor Perrone disclose the method of claim 1, comprising determining one or more intersections occur between one or more edges of the first subset of edges and one or more corresponding edges of the second subset of edges during one or more overlapping time periods between respective first time intervals and second time intervals corresponding to the respective first time intervals; and
	wherein generating the adjusted path for the robot comprises re-routing travel of the robot such that the adjusted path omits the one or more edges and includes one or more of the plurality of collision-free alternative edge.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Davidi et al. to include determining one or more intersections occur between one or more edges of the first subset of edges and one or more corresponding edges of the second subset of edges during one or more overlapping time periods between respective first time intervals and second time intervals corresponding to the respective first time intervals; and wherein generating the adjusted path for the robot comprises re-routing travel of the robot such that the adjusted path omits the one or more edges and includes one or more of the plurality of collision-free alternative edge, since the system of Davidi et al. facilitates the use of swept volumes to avoid a collision between the robot and the object.

	Regarding claim 22, neither Davidi et al. nor Perrone disclose the method of claim 1, wherein determining that the intersection occurs comprises:
	determining a time synchronization for travel of the robot along the first path and travel of the movable object along the second path; and
	selectively comparing swept volume profiles for the respective edges of the first path and the second path based on the time synchronization.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Davidi et al. to include determining a time synchronization for travel of the robot along the first path and travel of the movable object along the second path; and selectively comparing swept volume profiles for the respective edges of the first path and the second path based on the time synchronization, since the system of Davidi et al. facilitates the use of swept volumes to avoid a collision between the robot and the object.

	Regarding claim 23, neither Davidi et al. nor Perrone disclose the method of claim1, wherein determining that the intersection occurs comprises:
	identifying, for each of the respective first time intervals, one or more first edges of the first subset of edges that the robot is expected to travel along the first path during the first time interval;
	identifying, for each of the respective second time intervals, one or more second edges of the second subset of edges that the movable object is expected to travel along the second path during the second time interval; and
	comparing, for each overlapping time period between each of the respective first time intervals and each corresponding second time interval of the respective second time intervals, the respective swept volume profiles for the one or more first edges expected to be traveled by the robot and the one or more second edges expected to be traveled by the movable object during the overlapping time period to determine whether the intersection occurs.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Davidi et al. to include identifying, for each
of the respective first time intervals, one or more first edges of the first subset of edges that the robot is expected to travel along the first path during the first time interval; identifying, for each of the respective second time intervals, one or more second edges of the second subset of edges that the movable object is expected to travel along the second path during the second time interval; and

comparing, for each overlapping time period between each of the respective first time intervals and each corresponding second time interval of the respective second time intervals, the respective swept volume profiles for the one or more first edges expected to be traveled by the robot and the one or more second edges expected to be traveled by the movable object during the overlapping time period to determine whether the intersection occurs, since the system of Davidi et al. facilitates the use of swept volumes to avoid a collision between the robot and the object.

8. 	Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidi et al. (US 9,707,681 B2) in view of Perrone (US 9,833,901 B2) as applied to claims 1, 2, 6, 8, 10, 11, 15- 17 and 21-23 above, and further in view of KONIDARIS et al. (US 10,723,024 B2).

	Regarding claims 3 and 12, neither Davidi et al. nor Perrone disclose the method and system of claims 1 and 10, wherein each swept volume profile included in the respective swept volume profiles of the robot for the first path plurality of edges specifies a maximum traversable area by the robot within a physical space in association with a particular edge of the first of edges.
	However, KONDARIS et al. discloses that implementation of a collision detection unit can be optimized to reduce the computation to a single comparison of triangle edges to triangles by imposing constraints on triangles - a minimum length of robot triangle edges and a maximum length of obstacle edges (Col. 13, lines 2-7).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system and storage devices of Davidi et al. to include the features of KONIDARIS et al. in order to provide collision detection results used to remove edges from the probabilistic roadmap that is searched to find a path to a goal position.

9. 	Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidi et al. (US 9,707,681 B2) in view of Perrone (US 9,833,901 B2) as applied to claims 1, 2, 6, 8, 10, 11, 15- 17 and 21-23 above, and further in view of Chen et al. (US 2014/0368504 A1).

	Regarding claims 4 and 13, neither Davidi et al. nor Perrone disclose the method, and system device of claims 1 and 10, wherein each swept volume profile included in the respective swept volume profiles of the robot for the first path specifies a set of voxels representing the maximum traversable volume by the robot within a physical space in association with a particular edge of the first subset of edges.
	However, Chen et al. discloses that three voxels of the root level have a child node and each of these child nodes is shown as a cube with half as many voxels along each edge as for the root level grid as regular spatial subdivision is used [0049].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system and device of Davidi et al. to include the features of Chen et al. in order to enable captured data to be integrated into the 3D model and/or to enable images to be rendered from the 3D model, representing a portion of the real world environment.

10. 	Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidi et al. (US 9,707,681 B2) in view of Perrone (US 9,833,901 B2) as applied to claims 1, 2, 6, 8, 10, 11, 15- 17 and 21-23 above, and further in view of Mostofi et al. (US 8,712,679 B1).

	Regarding claims 5, 14 and 20, neither Davidi et al. nor Perrone disclose the method, system and device of claims 1, 10 and 16, wherein the robot is a first robot, and wherein the movable object comprises a second robot that is planned to or expected to travel within the physical area while the first robot travels in the physical area.
	However, Mostofi et al. discloses that FIG. 1 and FIG. 2 illustrate a sample 2D obstacle map wherein a number of robot devices want to map the space before entering it.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system and device of Davidi et al. to include the features of Mostofi et al. in order to determine the position of obstacles within an environment without sensing the obstacles directly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664